Order of disposition, Family Court, New York County (Mary Bednar, J.), entered April 12, 1999, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed acts which, if committed by an adult, would constitute the crimes of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and placed her in the custody of the New York State Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
Defendant’s suppression motion was properly denied. There *319is no basis upon which to disturb the court’s credibility determinations, which are supported by the record. Given the very close temporal and spatial proximity of the apprehension to the sale and the absence of any other persons, the joint description of appellant and another participant in the sale was sufficiently specific to provide the arresting officer with, at least, reasonable suspicion upon which to detain the two suspects pending a confirmatory identification by the undercover officer (see, People v Morales, 246 AD2d 396, lv denied 91 NY2d 943). Concur — Rosenberger, J. P., Williams, Lerner, Saxe and Buckley, JJ.